DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 1-39 are pending.
Claims 1-39 are rejected.

Priority
	The instant Application claims the benefit of domestic priority to US provisional application 62/738,949, filed 9/28/2018. Accordingly, each of claims 1-39 are afforded the effective filing date of the 9/28/2018.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 11/27/2019 is in compliance with the provisions of 37 CFR 1.97 and has therefore been considered. A signed copy of the IDS document is included with this Office Action. 

Drawings
	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 350 in FIG. 3C.
The drawings are objected to for the following informalities: 
in FIG. 3D, at block 362, “a RNA molecule” should be changed to “an RNA molecule”; 
FIG. 18A-B are described in the specification at [00159] as showing comparisons of variant detection rates in cfDNA and cfRNA samples, but the x-axis of both figures are labeled with the sample_type of Detection.Rate.cfdna. It is assumed that one of the sample_types should be Detection.Rate.cfrna.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
	The disclosure is objected to for the following informalities. It is noted that for purposes of the instant Office Action, any reference to the specification pertains to the specification as originally filed on 9/26/2019.
Abstract
	The abstract is objected to for the following informality. The abstract recites “a plurality of sequence reads each derived from a RNA molecule”, which should be changed to “a plurality of sequence reads each derived from an RNA molecule”.
Trade Names
	The use of the terms RiboMinus™ and AnyDeplete, for example, which are trade names or marks used in commerce, have been noted in this application. Each term should be accompanied by corresponding generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, ™ , or ® following the terms. Applicant is requested to review the Specification and Drawings for all instances.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction for all objections to the specification is required.

Claim Objections
	The claims are objected to for the following informalities:
	Claims 1-2 and 38-39 each recite “a RNA”, which should be amended to recite “an RNA”.
	Claim 16 recites “wherein the training sample excludes a subset of the sequence reads from the plurality of healthy individuals based on filtering criteria when the sequence reads that have (i) a depth less than a threshold value or (ii) an allele frequency greater than a threshold frequency”, which does not appear to be grammatically correct. It is recommended to amend the claim to recite “wherein the training sample excludes a subset of the sequence reads from the plurality of healthy individuals based on filtering criteria when the sequence reads 
	Claim 35 recites “wherein the plurality of sequence reads are obtained from sequencing RNA molecules from a sample of blood, whole blood, plasma, serum, urine, cerebrospinal fluid, fecal, saliva, tears, a tissue biopsy, pleural fluid, pericardial fluid, or peritoneal fluid of an individual”, which is a typographical error. It is suggested to amend the claim to “feces”, “a fecal sample”, or similar. 
Claim 37 recites “sequencing a RNA molecules”, which should be amended to recite either “sequencing [[a]] RNA molecules” or “sequencing an RNA molecule[[s]]”.

Claim Interpretation
Definitions
	The definitions listed on pages 12-15 of the disclosure are acknowledged.
Contingent Claiming
In the interest of compact prosecution, the instant claims are examined to consider all claim limitations. However, the claims contain recitations of intended use and contingent claim language that affect the scope of the claims, as listed below. The courts have stated that claims must be given their broadest reasonable interpretation (BRI) consistent with the specification (see MPEP § 2111).
The instant claims include a recitation of contingent claim language.
With respect to contingent claiming, said contingencies as claimed require that the claims are interpreted as provided for in the MPEP at 2111.04 (II), wherein: “the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met). For example, assume a method claim requires step A, if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B”.
In the instant claims, the following is a “contingent” recitation:
Claim 16: “wherein the training sample excludes a subset of the sequence reads from the plurality of healthy individuals based on filtering criteria when the sequence reads that have (i) a depth less than a threshold value or (ii) an allele frequency greater than a threshold frequency.”.
With respect to the interpretations above, it is suggested that the claims be amended to recite alternative language so as to avoid interpretation of contingent claiming.
These claims and the particular intended use and contingent recitations have been examined with respect to the prior art in the interest of compact prosecution.

Claim Rejections - 35 USC § 112
35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 6-8 and 11-34 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 6 recites the limitation “filtering out a number of leading nucleotide bases of at least one sequence read of the plurality of sequence reads”. It is not clear whether this limitation should be interpreted such that nucleotide bases can be removed from either end of the sequence read, or whether the term “leading” is intended to limit the removal to one end of the sequencing read, and, if so, which end of the sequencing read would be considered the leading end. Under the BRI, the leading end of the sequencing read could be the end where sequencing started, i.e., where the bases are first added or sequenced, or the end where sequencing stopped, which were the most recent bases added or sequenced. Clarification via claim amendment is requested.
Claim 11 recites the limitation “accessing a plurality of parameters including a dispersion parameter r and a mean rate parameter m specific to the candidate variant”. The dispersion parameter and mean rate parameter are entirely undefined, rendering the metes and bounds of the claims indefinite. The terms “dispersion parameter” and “mean rate parameter” do not have an unambiguous meaning in the art and thus do not clearly define the scope of the claims. Under the BRI, a dispersion parameter is interpreted as a parameter representing variance, and a mean rate parameter is interpreted as a parameter representing a mean. However, it is unclear what data the parameters are meant to represent. While it is noted that the dependent claims of claim 11 provide limitations for these indefinite elements, no single claim serves to clarify or define any of these elements sufficiently.
Claim 12 recites the limitation “The method of claim 11, wherein the plurality of parameters represent mean and shape parameters of a gamma distribution”. First, it is unclear whether the mean and shape parameters of claim 12 are intended to further limit the dispersion and mean rate parameters of claim 11, or whether the mean and shape parameters of claim 12 are intended to be other parameters from the plurality of parameters. Second, it is unclear what the distribution represents, i.e., what data make up the distribution. It is noted that although claim 13 limits the distribution to encoding an uncertainty level of nucleotide mutations with respect to a given position of a sequence read, it does not clarify the metes and bounds of the gamma distribution recited in claim 12. Clarification via claim amendment is requested.
Claim 13 recites the limitation “The method of claim 12, wherein the plurality of parameters represent parameters of a distribution that encodes an uncertainty level…”. First, it is unclear whether the parameters or the distribution encode an uncertainty level. Second, it is unclear what is meant by “the plurality of parameters represent parameters”. As the plurality of parameters are parameters, it is unclear whether this redundant phrasing is a typographical error, or whether the parameters of a distribution that encodes an uncertainty level are somehow acted upon to be represented by the plurality of parameters. Clarification via claim amendment is requested.
Claim 31 recites the limitation “wherein the model includes a distribution ω determined based on covariates”, claim 32 recites the limitation “a distribution ϕ based on covariates and anchor positions of a genome”, and claim 34 recites the limitation “a distribution based on covariates and anchor positions of a genome”. The claims offer no indication of what information is represented by the covariates. The term “covariates” is entirely undefined and does not have unambiguous meaning in the art, rendering the metes and bounds of the claims indefinite. It is noted that claim 30 recites “covariates of anchor positions of a genome”. Claims 31-32 and 34 do not depend on claim 30 and thus are not interpreted as covariates of anchor positions. Clarification via claim amendment is requested.
		
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to one or more judicial exceptions without significantly more.
MPEP 2106 organizes judicial exception analysis into Steps 1, 2A (Prongs One and Two) and 2B as follows below. MPEP 2106 and the following USPTO website provide further explanation and case law citations: www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials
Framework with which to Evaluate Subject Matter Eligibility:
Step 1: Are the claims directed to a process, machine, manufacture, or composition of matter;
Step 2A, Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;
Step 2A, Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and
Step 2B: If the claims do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
Step 1
With respect to Step 1: yes, the claims are directed to a method, a system, and a non-transitory computer readable storage medium, i.e., a process, machine, or manufacture within the above 101 categories [Step 1: YES; See MPEP § 2106.03].
Step 2A, Prong One
With respect to Step 2A, Prong One, the claims recite judicial exceptions in the form of abstract ideas. The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as: 
mathematical concepts (mathematical formulas or equations, mathematical relationships and mathematical calculations);
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information).
With respect to the instant claims, under the Step 2A, Prong One evaluation, the claims are found to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) and mathematical concepts (in particular mathematical relationships and formulas) are as follows:
Independent claims 1 and 38-39: 
filtering the plurality of sequence reads;
identifying one or more candidate variants from the filtered plurality of sequence reads; and
determining a quality score for each of the identified one or more candidate variants, the quality score indicating a likelihood that the candidate variant is a false positive detection of a mutation in the RNA molecule.
Dependent claims 6-34 recite further steps that limit the judicial exceptions in independent claim 1 and, as such, also are directed to those abstract ideas. For example, claims 6 -7 further limit filtering the plurality of sequence reads comprises; claims 8-10 further limit the threshold quality score; and claims 11-34 further limit determining the quality score for a candidate variant to using parameters derived by a model and a function parameterized by the parameters.
The abstract ideas recited in the claims are evaluated under the Broadest Reasonable Interpretation (BRI) and determined to each cover performance either in the mind and/or by mathematical operation because the method only requires a user to manually identify candidate variants that are not likely to be a false positive detection of a mutation in the RNA molecule. Without further detail as to the methodology involved in “filtering”, “identifying”, and “determining”, under the BRI, one may simply, for example, use pen and paper to filter sequence reads, identify candidate variants in the filtered sequence reads, and determine a quality score for each identified candidate variant. The step of determining a quality score recited in the independent and dependent claims require mathematical techniques as the only supported embodiments, as is disclosed in the specification at: [00109-00110] and [00120-0147]. 
Therefore, claims 1, 38-39, and those claims dependent therefrom recite an abstract idea [Step 2A, Prong 1: YES; See MPEP § 2106.04].
Step 2A, Prong Two
Because the claims do recite judicial exceptions, direction under Step 2A, Prong Two, provides that the claims must be examined further to determine whether they integrate the judicial exceptions into a practical application (MPEP 2106.04(d)). A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception. This is performed by analyzing the additional elements of the claim to determine if the judicial exceptions are integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the judicial exceptions, the claim is said to fail to integrate the judicial exceptions into a practical application (MPEP 2106.04(d).III).

Additional elements, Step 2A, Prong Two
With respect to the instant recitations, the claims recite the following additional elements: 
Claims 1 and 38-39: 
obtaining a plurality of sequence reads each derived from a RNA molecule obtained from the test sample; and
outputting the one or more candidate variants having a quality score greater than a threshold quality score.
Dependent claims 2-5 and 35-37 recite steps that further limit the recited additional elements in the claims. For example, claims 2-5 further limit obtaining the plurality of sequence reads to: obtaining a test sample, preparing a RNA sequencing library, and generating sequencing reads from the library (claim 2); enriching for targeted RNA molecules (claim 3); using next-generation sequencing (claim 4); and the sequencing library is prepared from RNA molecules which are transcripts of messenger, transfer, or ribosomal RNA (claim 5). Claims 35-37 further limit obtaining the plurality of sequence reads from sequencing RNA molecules from: sample of blood, whole blood, plasma, serum, urine, cerebrospinal fluid, fecal, saliva, tears, a tissue biopsy, pleural fluid, pericardial fluid, or peritoneal fluid of an individual (claim 35); a tumor biopsy (claim 36); and an isolate of cells from blood, the isolate of cells including at least buffy coat white blood cells or CD4+ cells (claim 37). 
The claims also include non-abstract computing elements. For example, independent claim 38 includes a system comprising a computer processor and a memory, the memory storing computer program instructions that when executed by the computer processor cause the processor to perform the recited steps, and independent claim 39 includes a non-transitory computer-readable storage medium storing instructions that when executed by a processor cause the processor to the recited steps.

Considerations under Step 2A, Prong Two
With respect to Step 2A, Prong Two, the additional elements of the claims do not integrate the judicial exceptions into a practical application for the following reasons. Those steps directed to data gathering, such as “obtaining” sequence reads, and to data outputting, such as “outputting” candidate variants, perform functions of collecting and outputting the data needed to carry out the judicial exceptions. Data gathering and outputting do not impose any meaningful limitation on the judicial exceptions, or on how the judicial exceptions are performed. Data gathering and outputting steps are not sufficient to integrate judicial exceptions into a practical application (MPEP 2106.05(g)). 
Further steps directed to additional non-abstract elements of a “system comprising a computer processor and a memory, the memory storing computer program instructions” and a “non-transitory computer-readable storage medium storing instructions” do not describe any specific computational steps by which the “computer parts” perform or carry out the judicial exceptions, nor do they provide any details of how specific structures of the computer, such as the computer-readable recording media, are used to implement these functions. The claims state nothing more than a generic computer which performs the functions that constitute the judicial exceptions. Hence, these are mere instructions to apply the judicial exceptions using a computer, and therefore the claim does not integrate that judicial exceptions into a practical application. The courts have weighed in and consistently maintained that when, for example, a memory, display, processor, machine, etc.… are recited so generically (i.e., no details are provided) that they represent no more than mere instructions to apply the judicial exception on a computer, and these limitations may be viewed as nothing more than generally linking the use of the judicial exception to the technological environment of a computer (MPEP 2106.05(f)). 
The specification discloses that the improved variant caller can more accurately distinguish true positives from false positives at [00126], [00157], and [00165] but does not provide a clear explanation for how the additional elements provide these improvements. Therefore, the additional elements do not clearly improve the functioning of a computer, or comprise an improvement to any other technical field. Further, the additional elements do not clearly affect a particular treatment; they do not clearly require or set forth a particular machine; they do not clearly effect a transformation of matter; nor do they clearly provide a nonconventional or unconventional step (MPEP2106.04(d)). 
Thus, none of the claims recite additional elements which would integrate a judicial exception into a practical application, and the claims are directed to one or more judicial exceptions [Step 2A, Prong 2: NO; See MPEP § 2106.04(d)].
Step 2B (MPEP 2106.05.A i-vi)
According to analysis so far, the additional elements described above do not provide significantly more than the judicial exception. A determination of whether additional elements provide significantly more also rests on whether the additional elements or a combination of elements represents other than what is well-understood, routine, and conventional. Conventionality is a question of fact and may be evidenced as: a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates a well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and/or a statement that the examiner is taking official notice with respect to the well-understood, routine, conventional nature of the additional element(s).
With respect to the instant claims, the prior art to de la Vega (WO 2017139492; IDS reference) discloses that obtaining a test sample of buffy coat white blood cells [0031] and a tumor biopsy [0031], enriching for targeted RNA molecules [0041, 0084, 00154], preparing an RNA sequencing library [00153-00169], generating sequencing reads using next-generation sequencing [00118-00131], obtaining sequencing reads [0037], and outputting candidate variants above a threshold score [00100, 00264] are data gathering elements that are routine, well-understood and conventional in the art. As such, the claims simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (MPEP2106.05(d)). The data gathering steps as recited in the instant claims constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
With respect to claims 1 and those claims dependent therefrom, the computer-related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception. Further exemplified prior art to, for example, de la Vega (WO 2017139492; IDS reference) teaches that computing elements are routine, well-understood and conventional in the art at least at [00101-00117]. The specification also notes that computer processors and systems, as example, are commercially available or widely used at [00160-00163]. The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer. Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than the judicial exceptions (see MPEP 2106.05(b)I-III).
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself [Step 2B: NO; See MPEP § 2106.05].
Therefore, the instant claims are not drawn to eligible subject matter as they are directed to one or more judicial exceptions without significantly more. For additional guidance, applicant is directed generally to the MPEP § 2106.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 11, 13, 15-16, 23-25, 27-28, and 35-39 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Liu (US 2015/0324519 A1, IDS reference). Instantly claimed elements which are considered to be equivalent to the prior art teachings are described in bold for all claims.

Claim 1 discloses a method for processing sequencing data of ribonucleic acid (RNA) molecules from a test sample. Claim 38 discloses a system comprising a computer processor and a memory, the memory storing computer program instructions executed by the computer processor. Claim 39 discloses a non-transitory computer-readable storage medium storing instructions executed by a processor.
The prior art to Liu discloses accurate variant calling methods for low frequency variants (abstract) from nucleic acid sequencing [0002]. Liu teaches deriving samples from RNA of a biological sample [0009]. Liu teaches performing the method at a computer system [0010; 0012] with computer readable media [0013], wherein the system contains memory and a processor [0149-0159] that can execute any of the software components or functions described in the application [0153].
The steps performed in the method of claim 1 and by the computer processor of claim 38 and by the processor of claim 39 comprise:
obtaining a plurality of sequence reads each derived from a RNA molecule obtained from the test sample;
Liu teaches sequencing samples that are derived from DNA or RNA of a biological sample [0002; 0009; 0052; 0053]. Liu teaches receiving sequence reads (abstract, [0004, 0008, 0010, 0012, 0043, 0095]. 
filtering the plurality of sequence reads;
Liu teaches that the sequence reads can be filtered to remove low quality and short reads [0061].
identifying one or more candidate variants from the filtered plurality of sequence reads;
In FIG. 1, Liu teaches filtering and aligning sequence reads (170; [0061]) and then determining read count and variant allele counts (180; [0065]). Liu teaches identifying a first candidate variant having a first allele at a first location of the target region based on sequence reads of the first sample differing from a reference allele at the first location of the reference sequence [0008; 0152]. 
determining a quality score for each of the identified one or more candidate variants, the quality score indicating a likelihood that the candidate variant is a false positive detection of a mutation in the RNA molecule; and
Liu teaches making a variant call based on a probability value [0102]. Liu teaches that based on the probability value, the variant at the location in the test sample is classified as either a true positive (mutation) or a false positive (abstract; [0006-0007; 0075-0103]). Liu teaches that the probability value can be a Phred quality score [0009].
outputting the one or more candidate variants having a quality score greater than a threshold quality score.
Liu teaches comparing the probability value to a threshold value as part of determining whether the first candidate variant is a true positive in the first sample for the first allele, the threshold value differentiating between false positives and true positives for the first allele (abstract; [0008; 0010-0012; 0044; 0066; 0102]. Liu teaches that any of the values mentioned herein can be output from one component to another component and can be output to the user [0150].
Regarding claim 2, Liu teaches the method of claim 1 as described above. Claim 2 further adds that obtaining the plurality of sequence reads comprises:
obtaining the test sample from an individual, the test sample comprising a plurality of RNA molecules;
Liu teaches that the term “sample” or “biological sample” refers to any composition containing or presumed to contain nucleic acid, including DNA or RNA, where the nucleic acid can be from an animal (e.g., mammal, human), plant, microorganism, etc. [0015]. Liu teaches that a “test sample” refers to the sample that is under test for detecting variants in the sample. Liu teaches receiving samples containing polynucleotides to be sequenced and diagnosed [0051].
preparing a RNA sequencing library from the plurality of RNA molecules; and
Liu teaches preparing a biological sample containing RNA for next generation sequencing [0045; 0052-0057]. As Liu teaches analyzing reads generated from a library [0046], it is considered that the biological sample containing RNA is prepared into a library for sequencing.
generating the plurality of sequence reads from the RNA sequencing library.
Liu teaches sequencing the genomic sequences using next generation sequencing [0045; 0058-0060]. 
Regarding claim 3, Liu teaches the method of claims 1-2 as described above. Claim 3 further adds that the sequencing library is enriched for one or more targeted RNA molecules prior to obtaining the plurality of sequence reads.
Regarding claim 4, Liu teaches the method of claims 1-2 as described above. Claim 4 further adds that the plurality of sequence reads are obtained using next-generation sequencing of the RNA sequencing library. Liu teaches determining an order of nucleotides in DNA or RNA molecules using next generation sequencing (NGS) [0002; 0023; 0045; 0048; 0050; 0059].
Regarding claim 5, Liu teaches the method of claims 1-2 as described above. Claim 5 further adds that the plurality of RNA molecules are RNA transcripts, wherein the RNA transcripts are messenger RNA, transfer RNA, or ribosomal RNA. Liu teaches separating RNA from the samples prior to sequencing, where the isolated nucleic acids include RNA, such as cellular mRNA (i.e., messenger RNA) [0052].
Regarding claim 11, Liu teaches the method of claim 1 as described above. Claim 11 further adds that determining the quality score for a candidate variant comprises:
accessing a plurality of parameters including a dispersion parameter r and a mean rate parameter m specific to the candidate variant, the r and m having been derived using a model;
Liu teaches calculating variant frequencies (i.e., mean rate parameter) for variants at each location of a reference allele on the reference sequence (i.e., specific to the candidate variant) [0006], where the second variant frequencies (i.e., mean rate parameters) form a statistical distribution [0008] which includes numerous types of probability parameters [0009]. Liu teaches calculating a mean value m (i.e., mean rate parameter) and a standard deviation s (i.e., dispersion parameters) based on the distribution of the variant frequency values [0090]. Insofar as standard deviation can reflect the dispersion of a distribution, it is considered that Liu fairly teaches the limitations of the claim. Liu teaches using a statistical model of examining the variant frequency for variants of the same class for multiple samples to determine a statistical distribution of variant frequencies for each class (i.e., deriving r and m using a model) [0094-0100].
inputting read information of the plurality of sequence reads into a function parameterized by the plurality of parameters; and
Liu teaches comparing the variant frequency to parameters of the statistical distribution, including a mean value and a standard deviation, to variant frequencies in the test sample [0101]. Insofar as Liu teaches using the calculated parameters of the statistical distribution for comparison to a test sample, and as these parameters would have to be accessed to perform such a function, it is considered that Liu fairly teaches the limitation of the claim.
determining the quality score for the candidate variant using an output of the function based on the input read information.
Liu teaches making a variant call based on the probability value [0102].
Regarding claim 13, Liu teaches the method of claims 1 and 11 as described above. Claim 13 further adds that the plurality of parameters represent parameters of a distribution that encodes an uncertainty level of nucleotide mutations with respect to a given position of a sequence read. Liu teaches that the second variant frequency can correspond to an expected value for sequencing errors for a sequencing run (i.e., uncertainty level of nucleotide mutations with respect to a given position of a sequence read) [0004-0005]. Liu teaches that the second variant frequencies form a statistical distribution (i.e., parameters of a distribution that encodes uncertainty level), and comparing the first variant frequency to a statistical value of the statistical distribution [0008; 0107-0108; 0115-0116].
Regarding claim 15, Liu teaches the method of claims 1 and 11 as described above. Claim 15 further adds that the plurality of parameters are derived from a training sample of sequence reads from a plurality of healthy individuals. Liu teaches comparing the probability value to a threshold, where the threshold is determined using support vector machines classifier based on training data [0009]. Liu teaches that a difference in variant counts and total reads counts at a same location in a test sample and a reference sample can be used to determine whether a variant is a true positive in a test sample, where the reference sample is assumed to only have sequencing errors at the location [0005]. Liu teaches determining variant frequency for variants of the same class at each location in each sample in the same sequencing run (i.e., training sample) as the test sample [0100] and comparing the parameters of the statistical distribution, including a mean value and a standard deviation, to determine a probability value [0101]. Liu teaches that wild type, or usually normal (i.e., healthy individuals), samples can be available as negative controls in a sequencing run [0113]. Insofar as Liu teaches determining parameters from training data and using reference samples assumed to only have sequencing errors at target locations, it is considered that Liu fairly teaches the limitations of the claim.
Regarding claim 16, Liu teaches the method of claims 1, 11, and 15 as described above. Claim 16 further adds that the training sample excludes a subset of the sequence reads from the plurality of healthy individuals based on filtering criteria when the sequence reads that have (i) a depth less than a threshold value or (ii) an allele frequency greater than a threshold frequency. Liu teaches a method for setting reference counts for a specific variant at a specific location in a sequencing run of multiple samples by only using samples having a minimum read depth (i.e., a depth less than a threshold value) and not selecting samples with high variant frequency (i.e., an allele frequency greater than a threshold frequency) [0123].
Regarding claim 23, Liu teaches the method of claims 1 and 11 as described above. Claim 23 further adds that the quality score is a Phred-scaled likelihood. Liu teaches that the probability value can be a Phred quality score [0009], which is interpreted as a score on the Phred scale, i.e., a Phred-scaled likelihood.
Regarding claim 24, Liu teaches the method of claims 1 and 11 as described above. Claim 24 further adds that determining that the candidate variant is a false positive mutation by comparing the quality score to a threshold quality score. Liu teaches comparing the probability value to a threshold value as part of determining whether the first candidate variant is a true positive in the first sample for the first allele, the threshold value differentiating between false positives and true positives for the first allele (abstract; [0008; 0010-0012; 0044; 0066; 0102].
Regarding claim 25, Liu teaches the method of claims 1, 11, and 24 as described above. Claim 25 further adds that the candidate variant is a single nucleotide variant. Liu teaches analyzing different variant classes, including the 12 single-base substitutions of A>C, A>G, A>T, C>A, C>G, C>T, G>A, G>C, G>T, T>A, T>C and T>G [0076].
Regarding claim 27, Liu teaches the method of claims 1 and 11 as described above. Claim 27 further adds that the candidate variant is an insertion or deletion of at least one nucleotide. Liu teaches analyzing different variant classes, including 1-2 bases deletions, 3-base deletions, 4-5 bases deletions, 6 or more bases deletions, 1-2 bases insertions, and 3 or more bases insertions [0076]. As Liu teaches ranges of 1-2, 3, 4-5, and 6 or more deletions and 1-2 or 3 or more insertions, it is considered that these ranges encompass the instantly claimed ranges of 1 or more insertions and deletions.
Regarding claim 28, Liu teaches the method of claims 1, 11, and 27 as described above. Claim 28 further adds that the model includes a distribution of lengths of insertions or deletions. As Liu teaches different variant classes for insertions and deletions of different lengths [0076], it is considered that Liu fairly teaches the limitations of the claim regarding a model that includes a distribution of lengths of insertions or deletions.
Regarding claim 35, Liu teaches the method of claim 1 as described above. Claim 35 further adds that the plurality of sequence reads are obtained from sequencing RNA molecules from a sample of blood, whole blood, plasma, serum, urine, cerebrospinal fluid, fecal, saliva, tears, a tissue biopsy, pleural fluid, pericardial fluid, or peritoneal fluid of an individual. Liu teaches that samples can include blood, whole blood, plasma, serum, urine, saliva, tears, tissue biopsies, and other fluids and tissues [0015].
Regarding claim 36, Liu teaches the method of claim 1 as described above. Claim 36 further adds that the plurality of sequence reads are obtained from sequencing RNA molecules from a tumor biopsy. Liu teaches that samples may be obtained from a biopsy of a tumor that is being tested for cancer [0051].
Regarding claim 37, Liu teaches the method of claim 1 as described above. Claim 37 further adds that the plurality of sequence reads are obtained from sequencing a RNA molecules from an isolate of cells from blood, the isolate of cells including at least buffy coat white blood cells or CD4+ cells. Liu teaches that samples can include blood components (buffy coat) [0015].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
A.	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, as applied to claim 1 as above, in view of Pecuchet et al. (Clinical Chemistry, 2016, 62, p. 1492-1503). Instantly claimed elements which are considered to be equivalent to the prior art teachings are described in bold for all claims.
Regarding claim 6, Liu teaches the method of claim 1 as described above. Claim 6 further adds that filtering the plurality of sequence reads comprises:
filtering at least one sequence read of the plurality of sequence reads having a least a threshold number of continuous nucleotide base mutations;
filtering at least one sequence read of the plurality of sequence reads having at least a threshold depth; and/or
filtering out a number of leading nucleotide bases of at least one sequence read of the plurality of sequence reads.
Liu does not teach these limitations.
However, the prior art to Pecuchet discloses a method of quantification of error rate of each base position (position error rate) to identify single- nucleotide variations and insertions/deletions in circulating tumor DNA (abstract). Pecuchet teaches extracting cell-free DNA, sequencing the DNA using next-generation sequencing (NGS), and aligning the reads to produce BAM files (p. 1493, col. 2, par. 1-4). Pecuchet teaches filtering the BAM files by (a) trimming 8 bases off the 5’ and 3’ ends of amplicons (i.e., filtering out a number of leading nucleotide bases) and (b) excluding known single nucleotide polymorphisms which had a frequency greater >0.01% (i.e., filtering sequence reads having at least a threshold depth) (p. 1493, col. 2, par. 5). As Pecuchet teaches trimming bases from both ends of the amplicon, it is considered that this teaching encompasses the leading nucleotide bases of sequencing reads as instantly claimed.
Regarding claim 7, Liu teaches the method of claim 1 and Liu in view of Pecuchet teach the method of claim 6 as described above. Claim 7 further adds that the threshold number of continuous nucleotide base mutations is at least three, the threshold depth is at least 50,000, or the number of leading nucleotide bases is six, which Liu does not teach.
However, Pecuchet teaches filtering the BAM files by (a) trimming 8 bases off the 5’ and 3’ ends of amplicons (p. 1493, col. 2, par. 5). 
Regarding claims 6-7, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the methods of Liu and Pecuchet because both references disclose methods for modeling position error rates in sequencing data for variant detection. The motivation to filter the sequencing reads would have been to preprocess the data for variant annotation, as taught by Pecuchet (Fig. 1). It would have been obvious to one of ordinary skill in the art to apply the filtering methods of Pecuchet on RNA instead of DNA, because RNA and DNA are obvious variants. It would have been obvious to modify the trimming of 8 bases off the ends of the amplicons, as taught by Pecuchet, to trim fewer (i.e., 6 bases) or more bases, because such an alteration merely represents routine modification or optimization of a known process. One could have combined the elements as claimed by the known methods of Liu and Pecuchet, and that in combination, each element merely would have performed the same function as it did separately for the predictable result of modeling position error rates in sequencing data for variant detection.
B.	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, as applied to claim 1 as above, in view of Jiang et al. (Genome Research, 2011, 21, p. 1543-1551). Instantly claimed elements which are considered to be equivalent to the prior art teachings are described in bold for all claims.
Regarding claim 8, Liu teaches the method of claim 1 as described above. Claim 8 further adds that the threshold quality score is determined by performing calibration using a plurality of calibration samples, each calibration sample including one or more control RNA molecules and a plurality of RNA molecules from one or more individuals. Liu teaches comparing the probability value to a threshold value, the threshold value differentiating between false positives and true positives for the first allele [0008]. Liu teaches that the threshold value (i.e., quality score) is determined using support vector machines classifier based on training data (i.e., calibration samples) obtained from one or more sequencing runs [0009]. Liu teaches that training data has known true positives and false positives (i.e., RNA molecules from individuals) [0110]. Liu does not teach that that the calibration sample includes control RNA molecules.
However, the prior art to Jiang discloses the (abstract). Jiang teaches  using a pool of 96 synthetic RNAs as spike-in controls to measure sensitivity, accuracy, and biases in RNA-sequencing experiments (abstract; p. 1544, col. 1, par. 4). 
Regarding claim 9, Liu teaches the method of claim 1 and Liu in view of Jiang teach claim 8 as described above. Claim 9 further adds that the one or more control RNA molecules are associated with External RNA Controls Consortium (ERCC) Spike-In Control Mixes, and wherein the one or more individuals are healthy. Liu teaches that the threshold value is determined using support vector machines classifier based on training data obtained from one or more sequencing runs [0009]. Liu teaches that wild type, or usually normal (i.e., healthy individuals), samples can be available as negative controls in a sequencing run [0113]. Liu does not teach using ERCC Spike-In Control Mixes.
However, Jiang teaches using a set of ERCC RNA standards as spike-in controls (p. 1544, col. 1, par. 1; p. 1549, col. 1, par. 2-3). 
Regarding claim 10, Liu teaches the method of claim 1 and Liu in view of Jiang teach claim 8 as described above. Claim 10 further adds that performing the calibration using calibration samples comprises, for each of the plurality of calibration samples:
determining a depth of the calibration sample; and
determining a sensitivity of the calibration sample, the sensitivity indicating a likelihood of detecting false positive mutations in the calibration sample.
Liu teaches accounting for sequencing depth when calculating minimal variant counts and variant frequencies which serve as threshold for determining what is considered an actual mutation (i.e., sensitivity indicating a likelihood of detecting false positive mutations) ([0066]; Table 1).
Regarding claims 8-10, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the methods of Liu and Jiang because both references disclose methods for improving the performance of RNA-sequencing experiments. The motivation would have been to use synthetic RNAs as spike-in controls to measure sensitivity, accuracy, and biases in RNA-sequencing experiments, as taught by Jiang (abstract). It would have been obvious to one of ordinary skill to include the ERCC spike-in controls, as taught by Jiang, with the training samples when determining a threshold based on the sequencing depth, as taught by Liu. One could have therefore combined the elements as claimed by the known methods of Liu and Jiang, and that in combination, each element merely would have performed the same function as it did separately for the predictable result of determining the sensitivity of a variant calling assay based on spike-in controls and sequencing depth.
C.	Claims 12, 14, 29, 31-32, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, as applied to claims 1, 11, 13, 15, and 27-28 as above, in view of Maruvka et al. (WO 2019/083,594; effective filing date to 21 August 2017). Instantly claimed elements which are considered to be equivalent to the prior art teachings are described in bold for all claims.
Regarding claim 12, Liu teaches the method of claims 1 and 11 as described above. Claim 12 further adds that the plurality of parameters represent mean and shape parameters of a gamma distribution, and wherein the function is a negative binomial based on the plurality of sequence reads and the plurality of parameters. Liu teaches that the ideal statistical distribution of variant frequencies is a normal distribution, but also teaches that actual statistical distribution of variant frequencies may depend on the samples and be of other forms of distributions [0089]. Liu does not particularly teach a gamma distribution or a negative binomial function.
	However, the prior art to Maruvka teaches detecting microsatellite indels in cancer patients and those at high risk for cancer (abstract). Maruvka teaches using a negative-binomial distribution, which is also known as a gamma-Poison (i.e., a gamma distribution), which has two parameters that control the mean and the variability around the mean, to reflect the average mutation rate in order to identify significantly mutated microsatellite loci in coding regions (page 41, line 26 through page 42, line 6).
Regarding claim 14, Liu teaches the method of claims 1, 11, and 13 as described above. Claim 14 further adds that a gamma distribution is one component of a mixture of the distribution, which Liu does not teach.
However, Maruvka teaches a negative-binomial distribution as described above. As Maruvka also teaches displaying a quantiles-quantile plot of observed vs. expected P-values under the negative binomial, also called gamma-Poisson, model (page 23, lines 33-35 and FIG. 14), it is considered that Maruvka fairly teaches the limitations of the claim. 
Regarding claims 12 and 14, as the examiner cannot reasonably infer Applicant’s intended scope of the relationships between the various recited distributions, gamma distributions, and plurality of parameters without considerable speculation due to the 112(b) rejection for claims 2-4. Thus, as Liu teaches other forms of statistical distributions without limit and as Maruvka specifically teaches gamma and negative binomial distributions each of these limitations as described above, it is considered that Liu in view of Maruvka fairly teach the limitations of the claim.
Regarding claim 29, Liu teaches the method of claims 1, 11, and 27-28 as described above. Claim 29 further adds that the model separates an inference for determining a likelihood of an alternate allele from an inference for determining a length of the alternate allele using the distribution of lengths, which Liu does not teach.
However, Maruvka teaches a method, MSMuTect, for accurate detection of somatic microsatellite indels, and a method, MSMutSig, for identifying genes containing microsatellite indel events at higher frequency than expected by chance (page 3, line 37 through page 4, line 6). MSMuTect creates length histograms of observed read lengths per locus for all sites to identify the number of alleles and the length of each allele (i.e., inference for determining a length of the alternate allele using the distribution of lengths) (page 39, lines 15-27), while MSMutSig searches for microsatellite loci that are mutated significantly more frequently than expected by chance (i.e., inference for determining a likelihood of an alternate allele) (page 41, lines 14-15). Insofar as Maruvka teaches two methods for determining length and likelihood of alternate alleles, it is considered that Maruvka fairly teaches the limitation of a model that separates these inferences.
Regarding claim 31, Liu teaches the method of claims 1, 11, and 27 as described above. Claim 31 further adds that the model includes a distribution ω determined based on covariates. Liu teaches calculating a mean value m based on the distribution of the variant frequency values [0090]. Liu does not teach that the distribution is based on covariates. 
However, Maruvka teaches estimating the background rate mutation frequency separately for the two covariates that mainly influence mutation rate, specific motifs and the number of repeats, and calculating the expected loci with microsatellite indels using either all sites and events or excluding so called stable sites to estimate the background rate (i.e., expected mean total count of insertions or deletions at a given anchor position) (page 47, line 26 through page 48, line 24). The observed frequency of mutated loci per give number of indels can be compared to the expected frequency based on a binomial distribution (page 24, lines 18-22 and FIG. 19). 
Regarding claim 32, Liu teaches the method of claims 1, 11, and 27 as described above. Claim 32 further adds that the model includes a distribution ϕ determined based on covariates and anchor positions of a genome. Liu teaches calculating a mean value m based on the distribution of the variant frequency values [0090]. Liu teaches calculating variant frequencies (i.e., mean rate parameter) for variants at each location of a reference allele on the reference sequence (i.e., anchor positions of a genome) [0006], where variants include insertions and deletions as described above. Liu does not teach that the distribution is based on covariates.
However, Maruvka teaches estimating the background rate mutation frequency separately for the two covariates that mainly influence mutation rate, specific motifs and the number of repeats, and calculating the expected loci with microsatellite indels using either all sites and events or excluding so called stable sites to estimate the background rate (i.e., expected mean total count of insertions or deletions at a given anchor position) (page 47, line 26 through page 48, line 24). The observed frequency of mutated loci per give number of indels can be compared to the expected frequency based on a binomial distribution (page 24, lines 18-22 and FIG. 19). 
Regarding claim 34, Liu teaches the method of claims 1, 11, and 27 as described above. Claim 34 further adds that an expected mean total count of insertions or deletions at a given anchor position is modeled by a distribution based on covariates and anchor positions of a genome. Liu teaches calculating variant frequencies for variants at each location of a reference allele on the reference sequence (i.e., anchor positions of a genome) [0006], where variants include insertions and deletions as described above. Liu teaches calculating a mean value m (i.e., expected mean total count of insertions or deletions) based on the distribution of the variant frequency values [0090]. Liu does not teach that the distribution is based on covariates.
However, Maruvka teaches estimating the background rate mutation frequency separately for the two covariates that mainly influence mutation rate, specific motifs and the number of repeats, and calculating the expected loci with microsatellite indels using either all sites and events or excluding so called stable sites to estimate the background rate (i.e., expected mean total count of insertions or deletions at a given anchor position) (page 47, line 26 through page 48, line 24). The observed frequency of mutated loci per give number of indels can be compared to the expected frequency based on a binomial distribution (page 24, lines 18-22 and FIG. 19). 
Regarding claims 12, 14, 29, 31-32, and 34, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the methods of Liu and for accurate variant calling for low frequency variants with the statistical analyses of Maruvka for identifying significantly mutated microsatellite loci of different lengths in order to provide a method for analyzing low frequency variants with mutated microsatellite loci. The motivation would have been to detect true positive mutations with frequencies less than 1%, as taught by Liu [0003], while taking into account germline regions with high variability, as taught by Maruvka (page 2, lines 10-35). Regarding claims 12 and 14, the prior art to Liu explicitly suggests employing different types of distributions and the prior art to Maruvka teaches using gamma and negative binomial distributions for analysis. Thus, it would have been obvious to one of ordinary skill in the art to replace the distributions of Liu with the distributions taught by Maruvka, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable. Regarding claim 29, the prior art to Liu teaches a model that simultaneously determines the length of alleles and significant mutations in comparison with control samples and the prior art to Maruvka teaches performing these processes in separate steps in order to determine tumor microsatellite instability in comparison with germline microsatellites where stable regions have the same numbers of microsatellite insertions or deletions and instable regions have significantly more (page 2, lines 10-34). Thus, it would have been obvious to one of ordinary skill in the art to replace the simultaneous model of Liu with the separated model of Maruvka, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable. Regarding claims 31-32 and 34, the prior art to Liu teaches analyzing the expected mean total count of insertions and deletions and the prior art to Maruvka teaches using covariates in a model for estimating background mutation rate frequency. The basic technique of including a covariate and/or anchor positions would have yielded no more than the predictable outcome which one of ordinary skill would have expected to achieve with this common tool of the trade for the predictable result of detecting insertions and deletions of varying lengths.
D.	Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, as applied to claims 1 and 11 as above, in view of He et al. (Bioinformatics, 2015, 31, p. 2785-2793; IDS reference). Instantly claimed elements which are considered to be equivalent to the prior art teachings are described in bold for all claims.
Regarding claim 17, Liu teaches the method of claims 1 and 11 as described above. Claim 17 further adds that the plurality of parameters are derived using a Bayesian Hierarchical model, which Liu does not teach.
However, the prior art to He discloses a variant calling algorithm that uses a hierarchical Bayesian model to estimate allele frequency and call variants in heterogeneous samples (abstract). He teaches estimating the parameters of a hierarchical Bayesian model from a sample of interest and from a known reference sample (p. 2786, col. 1, par. 5 through p. 2787, col. 1, par. 1).
Regarding claim 18, Liu teaches the method of claims 1 and 11, and Liu in view of He teach claim 17 as described above. Claim 18 further adds that the Bayesian Hierarchical model includes a multinomial distribution grouping positions of sequence reads into latent classes, which Liu does not teach.
However, He teaches testing a multinomial distribution over the non-reference bases to distinguish whether a true mutation or a random sequencing error exists at the position (i.e., latent classes) (p. 2788, cool. 1, par. 5 through col. 2, par. 2).
Regarding claim 19, Liu teaches the method of claims 1 and 11, and Liu in view of He teach claim 17 as described above. Claim 19 further adds that the Bayesian Hierarchical model includes fixed covariates unrelated to training samples from healthy individuals, wherein the covariates are based on a plurality of nucleotides adjacent to a given position of a sequence read, or wherein the covariates are based on a level of uniqueness of a given sequence read relative to a target region of a genome, which Liu does not teach.
However, He teaches fixing the proposal distribution variance (i.e., fixed covariates) for all steps, where the candidate sample is generated from the symmetric proposal distribution (i.e., unrelated to training samples from healthy individuals; covariates are based on a plurality of nucleotides adjacent to a given position of a sequence read) (p. 2787, col. 2, par. 5). 
Regarding claim 20, Liu teaches the method of claims 1 and 11, and Liu in view of He teach claim 17 as described above. Claim 20 further adds that the Bayesian Hierarchical model is estimated using a Markov chain Monte Carlo method, which Liu does not teach.
However, He teaches sampling from a posterior distribution given its Markov blanket (p. 2787, col. 1, par. 3 through col. 2, par. 7), i.e., an MCMC (i.e., Markov chain Monte Carlo) sampling method (p. 2792, col. 1, par. 4).
Regarding claim 21, Liu teaches the method of claims 1 and 11, and Liu in view of He teach claims 17 and 20 as described above. Claim 21 further adds that the Markov chain Monte Carlo method uses a Metropolis-Hastings algorithm, a Gibbs sampling algorithm, or Hamiltonian mechanics, which Liu does not teach.
However, He teaches using a Metropolis-within-Gibbs approximate inference algorithm, which is a Metropolis-Hasting rejection sampling rule followed by a Gibbs iteration (p. 2787, col. 1, par. 3 through col. 2, par. 7).
Regarding claims 17-21, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the methods of Liu and He because both references disclose methods for variant calling. The motivation to include a hierarchical Bayesian model which uses Gibbs sampling to do inference in a variant calling algorithm would have been to identify the global optimal parameter settings asymptotically, as taught by He (p. 2792, col. 1, par. 4). One could have therefore combined the elements as claimed by the known methods of Liu and He, and that in combination, each element merely would have performed the same function as it did separately for the predictable result of calling a variant in sequencing data.
E.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Liu, as applied to claims 1 and 11, in view of the features of Liu. Instantly claimed elements which are considered to be equivalent to the prior art teachings are described in bold for all claims.
Regarding claim 22, Liu teaches the method of claims 1 and 11 as described above. Claim 22 further adds that the sequence read information includes a depth d of the plurality of sequence reads, the function parameterized by m*d. Liu teaches determining the read count (i.e., depth d) for the specific sequence location on the aligned sequence reads of the test sample [0097]. Liu teaches that minimal variant counts and variant frequencies can be calculated based on Poisson model (i.e., a function) Illumina MiSeq Reporter somatic variant caller reports with default settings (Table 1; [0066]). Liu does not explicitly teach a function parameterized by m*d.
Regarding claim 22, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the methods of Liu to parameterize a function by m*d because Liu teaches all of the required elements. Liu teaches a method for determining nucleotide specific errors based on the distribution of a given base at a given position (i.e., m), and accounts for sequencing depth of the sample (i.e., d) [0097]. The instant claims do not disclose a specific function for determining quality score of candidate variants or how such a function is parameterized by m*d. As such, it would be obvious to modify the teachings of Liu accordingly.
F.	Claims 26, 30, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, as applied to claims 1, 11, 24-25, and 27-28 as above, in view of Mittelman et al. (US 2014/0114582). Instantly claimed elements which are considered to be equivalent to the prior art teachings are described in bold for all claims.
Regarding claim 26, Liu teaches the method of claims 1, 11, and 24-25 as described above. Claim 26 further adds that the model encodes noise levels of nucleotide mutations for one base of A, U, C, and G to each of the other three bases. Liu teaches forming a statistical distribution (i.e., noise levels) for the variant classes (i.e., nucleotide mutation), such as A>C, using the variant frequency at various locations in the target region where the reference allele exists in the reference sequence, and the variant frequency of a different variant class is not used for the statistical distribution of the variant class A>C [0087]. Liu also teaches that the second variant frequency can correspond to an expected value for sequencing errors for a sequencing run (i.e., noise levels) [0004]. In other words, the statistical distribution is formed for each variant class independently. Insofar as Liu teaches variant classes of the 12 single-base substitutions as described above, it is considered that Liu fairly teaches the limitations of the claim. Although Liu teaches embodiments for analyzing DNA and RNA, Liu does not teach a model that encodes noise levels of nucleotide mutations for the base of U rather than T. 
Regarding claim 26, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, to modify the invention of Liu to encode the noise levels of nucleotide mutations for the base of U rather than T because uracil (U) replaces thymine (T) when DNA is transcribed into RNA, as taught by Mittelman [0035]. The motivation would have been to analyze RNA rather than DNA sequences, an embodiment explicitly taught by Liu [0002; 0009; 0052; 0053].
Regarding claim 30, Liu teaches the method of claims 1, 11, and 27-28 as described above. Claim 30 further adds that the distribution of lengths comprises a multinomial with Dirichlet prior, wherein the Dirichlet prior on the multinomial distribution of lengths is determined by covariates of anchor positions of a genome, which Liu does not teach. 
However, the prior art to Mittelman discloses a system and method for genotyping tandem repeats in sequencing data using Bayesian model selection guided by an empirically-derived error model that incorporates properties of sequence reads and reference sequences to which they map (abstract). Mittelman teaches determining the probability that a read is representative of a true allele [0106] by assuming the likelihood as multinomial and is Dirichlet, with the lengths of variants present in the data incorporated into the model [0108]. Mittelman teaches that the Bayesian model describing the probability of read error is calculated using a Dirichlet prior [0109-0110].
Regarding claim 33, Liu teaches the method of claims 1, 11, and 27 as described above. Claim 33 further adds that the model includes a multinomial distribution grouping lengths of insertions or deletions at anchor positions of sequence reads into latent classes. Liu teaches different variant classes of insertions and deletions based on length (i.e., latent classes) [0076]. Liu teaches calculating variant frequencies for variants at each location of a reference allele on the reference sequence (i.e., anchor positions of a genome) [0006]. Liu does not teach that the model includes a multinomial distribution grouping lengths of insertions or deletions.
However, Mittelman teaches determining the probability that a read is representative of a true allele [0106] by assuming the likelihood as multinomial and is Dirichlet, with the lengths of variants present in the data incorporated into the model [0108].
Regarding claims 30 and 33, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the methods of Liu and Mittelman because both references disclose methods for variant calling. The motivation would have been to call the most probable genotype using Bayesian model selection by populating the error rate with information by associating the reference repeat length with the appropriate error profiles, as taught by Mittelman [0107]. One could have therefore combined the elements as claimed by the known methods of Liu and Mittelman, and that in combination, each element merely would have performed the same function as it did separately for the predictable result of calling variants in sequencing data.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1, 11-16, 17-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7, 9-13, 15-20, 23, and 25-38 of copending Application No. 16/153,593. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is a genus of the species of the '936 application. The steps of both claims are drawn to methods for processing sequencing data by identifying a candidate variant and determining a score for the candidate variant based on statistical models. 
The difference between these applications is the type of sequencing data being processed. The claims of the copending application are drawn to processing sequencing data of a cell-free nucleic acid sample, while the instant application is drawn to processing sequencing data of ribonucleic acid (RNA) molecules from a test sample. As RNA is a species of the generic recitation of nucleic acids, and as and the specification of the instant application discloses that the embodiments of the application may be applicable to one or both of DNA and RNA types of nucleic acid sequences [0089], the instant application is an obvious variant of the copending application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNA NICOLE SCHULTZHAUS whose telephone number is (571)272-0812.  The examiner can normally be reached on Monday - Friday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571)272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JANNA NICOLE SCHULTZHAUS/Examiner, Art Unit 1671                                                                                                                                                                                                        
	
/Lori A. Clow/ Primary Examiner, Art Unit 1671